DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-261 and 282-302 are cancelled.
Claims 303-304 are new claims.
Claims 262-281, and 303-304 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 101 

	Applicant argues on page 12-13

	The pending claims provide multiple technological improvements beyond conventional tablature and geographical interfaces systems, thus preempting the need for further analysis with regard to § 101.
	For at least these reasons, the claims provide a technological improvement to conventional tablature alteration systems via geographical interfaces

	Examiner respectfully disagrees. 

	The claimed invention is not providing technological improvement or provide a technological solution to a technological problem. The claimed invention is providing a solution to a business problem. The Applicant’s specification states in para 0003-0004 state the business problem of managing projects with multiple employees/departments. Managing projects is not a technological problem but a business problem that organizations face. 

	A technical problem and solution is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." 

	Applicant argues on page 13-17

The Claims Do Not Recite an Abstract Idea Under Prong One…The claims do not recite "limitations that can be practically performed in the human mind" 

Examiner respectfully disagrees. 

The limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor configured to output various signals, the claims language encompasses a user simply making a table with columns and items and updating the table based on an updated value. In addition, the claims encompass a user simply making a map with markers and selecting a specific marker. In addition, a user can render and re-render a table with pen and paper. A computer is not needed to render a table and provide an output. The generic computer components are merely used as a tool to perform the abstract idea - see MPEP 2106.05(f).


Applicant argues on page 19

The combination of steps and elements, when analyzed as a whole, sufficiency ensures that the claim as a whole integrates any judicial exception into a practical application of the exception. For example, the claims are directed to improved geographical interfaces that may be interactive to cause the geographical interface to display different information such as through a common map with interactive markers.

Examiner respectfully disagrees. 

The claims nor the specification provide a statement such as the improved geographical interfaces. In addition, the applicant has not shown how the geographical interface in an improvement over prior art geographical interfaces. In addition, the claims are not even solving a technical problem but a business problem. A technical problem and solution is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames.
In addition, the general computer components merely automate the steps of a manual process such as making a table with columns and items and updating the table 
Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);

	Applicant argues on page 23 
	
In view of the foregoing, independent claim 262 recites "significantly" more than the alleged abstract idea and for this additional reason is patent-eligible.

	Examiner respectfully disagrees. 

	The Applicant merely restates claim language to state that the claimed invention recites significantly more. The Applicant, for example, does not show how the claims are integrated into a practical application with respect to the following below. 
The claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial 
The language of processor, data structure, devices, and non-transitory computer readable medium. (i.e., automatically executing steps in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)).
	
35 USC 103

	Applicant argues on page 24-26 

	However, neither Shah nor Bills discloses or suggests rendering a common map including interactive markers associated with geographically dispersed items.

	Examiner respectfully disagrees. 

Interactive markers (See col. 3-4- In an embodiment, the system further comprises: a data presentation component configured to display, on a map, a plurality of task icons representing a plurality of the task objects that have not been assigned to user objects, of the data objects, and further configured to display a plurality of user icons representing a plurality of the user objects; and an input handler configured to receive assignment inputs that drag particular user icons over particular task icons) The icons here correspond to markers and they are interactive because the user can drag and drop other icons on top of them. 

Applicant argues on page 26-27 

Amended claim 262 further recites "receive a fourth signal via the common map, the fourth signal being configured to update a column value for a particular item" which is neither taught or disclosed in the various combinations of Shah, Bills, and Jackson.

Examiner respectfully disagrees. 

Bills teaches receive a fourth signal via the common map, the fourth signal being configured to update a column value for a particular item; The system receives a fourth signal by way of the user updating the task object as seen in figure 4. For example the fourth signal is the user updating the task to the status of complete, which is updating the value for the task object. This fourth signal can be selected from the interactive map. (See Col. 14-16 some or all of the task objects within the group may then be presented 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 262-281, and 303-304 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 262-281 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 262-281, and 303-304 recite a Judicial Exception. Exemplary independent claim 262 and similarly claims 270 and 278 recite the limitations of 

receive a plurality of values input into cells; cause the plurality of values to be maintained … output a first signal for rendering a display of a table, wherein…the table includes a presentation of a plurality of items, a plurality of columns, and the plurality of values in cells at intersections of items and columns, wherein at least one of the columns is configured to retain geographic location values, each item having an associated geographic location value, and wherein a group of the items share a common geographic location value that differs from geographic location values of others of the plurality of items; output a second signal to render a common map, including interactive markers associated with the geographically dispersed items; enable an interaction with the common map in order to receive a selection of a specific interactive marker associated with a geographical geographic location of the group; receive the selection of the specific interactive marker via interaction with the common map; following receipt of the selection of the specific interactive marker, output a third signal to render in a common view, column values associated with the plurality of items of the group; identify a common attribute among the items in the group; analyze the common attribute among items in the group; based on the analyzed common attribute, display the items in the group; output initial presentation signals configured to co-present the common map on a display together with the items in the group; receive a fourth signal from a user of the common view via the common map, the fourth signal being configured to update a column value for a particular item; store the updated column value in the data structure; receive a fifth signal to re-render the table; and output in response to the fifth signal, a sixth signal to cause a re-rendering of the table, wherein the sixth signal includes the updated value for the particular item.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor configured to output various signals, the claims language encompasses a user simply making a table with columns and items and updating the table based on an updated value. In addition, the claims encompass a user simply making a map with markers and selecting a specific marker. 
The claims also deal with managing projects and personnel which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of thee abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, data structure, devices, and non-transitory computer readable medium. These components are recited at a high 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the values in the table and from where the values are received. The dependent claims also further describe the markers which are seen on the map such as the cluster marker.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 262 recites
System, processor, and data structure
Claims 265, 273, and 279 recite devices
Claim 270 recites non-transitory computer readable medium
Claim 278 recites method, however method is not considered an additional element. 
Claim 304 recites GPS device.
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0192 and 1007.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0192 and 1007. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 262-268, 270- 276, 278- 281, 303, and 304 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US20160063435A1) herein Shah in further view of Bills et al. (US9727376B1) herein Bills. 

Regarding claim 262, and similarly claims 270 and 278 Shah teaches 

A system…the system Comprising at least one processor configured to (Figure 1A shows a system) (See para 0087-The management server 150 may include at least one computer server equipped with one or more processors and memory storage components such as, but not limited to, a database or a file system, as well as an operating system and computer executable program code in the form of various software modules for implementing one or more of the various methods described herein) 
A non-transitory computer readable medium containing instructions
that when executed by at least one processor, cause the at least one processor to perform operations comprising: (See para 0075- The medium may be provided in various forms, including non-transitory forms such as, but not limited to, one or more diskettes, compact disks, tapes, chips, and magnetic and electronic storage.) (See para 0087-The management server 150 may include at least one computer server equipped with one or more processors and memory storage components such as, but not limited to, a database or a file system, as well as an operating system and computer executable program code in the form of various software modules for implementing one or more of the various methods described herein)

A method for altering tablature via geographical interfaces, the method comprising (See para 0078-The example embodiments described herein 

receive a plurality of values input into cells (See fig. 9) This shows a plurality of values that are input into cells of the tables. These values coming from the data of the system when orders are placed. 
cause the plurality of values to be maintained in a data structure (See figure 9) Examiner interprets data structure to be table as seen in figure 9. This table is the data structure that keeps the values maintained. 

output a first signal for rendering a display of a table, wherein the display
of the table includes a presentation of a plurality of items, a plurality of columns, and the plurality of values in cells at intersections of items and columns (See fig. 9) This shows a system outputs a first signal on the interface which renders a table. The table includes plurality of columns of data for example time, merchant, courier, and status. The table also shows plurality of items such as the different order ID tasks to be completed. Examiner interprets items to correspond to any tasks and/or actions being done. The table also shows values for intersection of order ID rows and columns of data. For example intersection of first order ID row and column for zone is AZ.  

Wherein at least one of the columns is configured to retain geographic location values, each item having an associated geographic location value (See figure 9) The column to retain geographic values is the zone column and each order ID is associated with a zone. For example intersection of first order ID row and column for zone is AZ. (See para 0312- It should be noted that a zone is a sub-area of the total area that is serviced by the secure ordering, payment and delivery system 100. The given zone generally includes merchants that will prepare items for orders and the couriers that may fulfill the order. The given zone may also include the end user.) 

wherein a group of the items share a common geographic location value that differs from geographic location values of others of the plurality of items (See figure 9) This shows a group of items/order tasks sharing a common geographic zone such as A1. This value differs from other order ID tasks’ zone values. 

output a second signal to render a common map, including markers
associated with the geographically dispersed items The system is capable of outputting a second signal on an interface which renders a map for the order tasks to be completed. The map includes icons/markers associated for the dispersed orders such as icons of the courier and/or merchant carrying out the item. (The See para 0315 activity map tab 1424 allows the system administrator to plot information regarding the couriers, merchants and buyers for all current live orders in a given zone. Alternatively, this information may be shown for a selected order. Icons can be used to indicate the locations of each of the 

Even though Shah teaches a markers on a map, it is not clear whether they are interactive, However Bills teaches 

Interactive markers (See col. 3-4- In an embodiment, the system further comprises: a data presentation component configured to display, on a map, a plurality of task icons representing a plurality of the task objects that have not been assigned to user objects, of the data objects, and further configured to display a plurality of user icons representing a plurality of the user objects; and an input handler configured to receive assignment inputs that drag particular user icons over particular task icons) The icons here correspond to markers and they are interactive because the user can drag and drop other icons on top of them. 


Even though Shah teaches a common map, it does not teach interacting with the common map. That is seen in Bills, Bills teaches 

enable an interaction with the common map in order to receive a selection of a specific interactive marker associated with a geographic location of the group; (See Col. 14-16- In an embodiment, the user may request to view a group of task objects that happen to include the task object stored in block 230. A user 

receive the selection of the specific interactive marker via interaction with the common map (See Col. 14-16- In an embodiment, the user may request to view a group of task objects that happen to include the task object stored in block 230. A user may request to view a variety of groups of task objects, including without limitation a group of, a group of task objects within a certain proximity to a location, Some or all of the task objects within the group may then be presented as icons at their corresponding geographic locations within a map…The graphical user interface may further include controls that allow users 

following receipt of the selection of the  specific interactive marker, output a third signal to render in a common view, column values associated with the plurality of items of the group

The interaction with the map enables a user to select a specific marker for a task seen here (See Col. 14-16 Some or all of the task objects within the group may then be presented as icons at their corresponding geographic locations within a map…The graphical user interface may further include controls that allow users to perform a variety of actions with respect to the task objects depicted on the map, such as zooming into specific areas to better see the locations of certain task objects, filtering the group of task objects, viewing a list of task objects, sorting the list of task objects by distance from a location or other criteria, selecting a specific task object, or viewing and/or editing fields of a selected task object.) This shows the user is able to select a task icon/marker 


 identify a common attribute among the items in the group; analyze the common attribute among items in the group (See col. 14-15 In an embodiment, the user may request to view a group of task objects that happen to include the task object stored in block 230. A user may request to view a variety of groups of task objects, including without limitation a group of all task objects stored within a data repository, a group of task objects due by a certain date, a group of task objects within a certain proximity to a location, a group of unassigned task objects, a group of incomplete task objects, or a group of task objects whose members are selected by filtering upon any other criteria that is based upon data stored within or otherwise associated with a repository of task objects. Some or all of the task objects within the group may then be presented as icons at their corresponding geographic locations within a map.)  This shows the system identifies the user’s filtering criteria for common attribute such as due date within the item group of a location. The system then analyzes all the tasks based on the identifying and returns the result to the map to be displayed. 

based on the analyzed common attribute, display the items in the group; output initial presentation signals configured to co-present the common map on a display together with the items in the group; (See col. 14-15 In an embodiment, the user may request to view a group of task objects that happen to include the task object stored in block 230. A user may request to view a variety of groups of task objects, including without limitation a group of all task objects stored within a data repository, a group of task objects due by a certain date, a group of task objects within a certain proximity to a location, a group of unassigned task objects, a group of incomplete task objects, or a group of task objects whose members are selected by filtering upon any other criteria that is based upon data stored within or otherwise associated with a repository of task objects. Some or all of the task objects within the group may then be presented as icons at their corresponding geographic locations within a map.)  This shows the system identifies the user’s filtering criteria for common attribute such as location for example. The system then analyzes all the tasks based on the identifying and returns the result to the map to be displayed. 


receive a fourth signal via the common map, the fourth signal being
configured to update a column value for a particular item; The system receives a fourth signal by way of the user updating the task object as seen in figure 4. For example the fourth signal is the user updating the task to the status of complete, which is updating the value for the task object. This fourth signal can be selected 

store the updated column value in the data structure The primary art teaches data structure of the log and table as seen in figure 9, but Bills also teaches data structure. The values that are edited in figure 4 are stored in the data structure of the task list which is seen on left side of figure 4. This is done by making the changes and saving the features with the save function (See col. 19-20 Interface 400 further includes a save control 490 that saves any changes made to the task object via controls 432-456) 

Shah and Bills are analogous art because they are from the same problem solving area of completing tasks and resources to fulfill those tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shah’s invention by incorporating the method of Bills because the map interface in Shah would be interactive and let the user of the system filter the map based on different zones and different criteria for the orders/tasks. This allows the user of Shah to be able to see more information on the map which gives the administrator a better picture of the various tasks/orders to manage. 

Shah further teaches receive a fifth signal to re-render the table Shah teaches the table in fig. 9. This table is re-rendered with updated information when status updates are received (See para 0122- The status update 410 may be transmitted constantly to provide real-time traceability of the order 157 a.) The status update is the fifth signal. 

output in response to the fifth signal a sixth signal to cause a re-rendering
of the table, wherein the sixth signal includes the updated value for the particular item. In response to receiving status updates, the table in fig. 9 is updated which is the sixth signal. For example if an order changes statuses, it will reflect in figure 9. The primary art also teaches updated values, because the values in the table of 9 are being updated as orders are completed. Bills also teaches updated values as seen above. 

Regarding claim 263 and similarly claim 271 the arts above teach the limitations of claim 262 and 270, However Shah further teaches 

wherein the geographic location values include at least one of a street address, map coordinates, a city, a country, a region, or a facility. (See figure 9 which shows a zone value) Zone is considered a region in the total area. (See para 0312- It should be noted that a zone is a sub-area of the total area that is serviced by the secure ordering, payment and delivery system 100) 

Regarding claim 264 and similarly claim 272, the arts above teach the limitations of claim 262 and 270, However Shah further teaches 

wherein some of the plurality of the items are associated with differing individuals in differing locations. (See figure 9) The plurality of items or order tasks are associated with different individuals such as couriers/merchants/buyers in various zones. In addition figure 4I shows different locations with respect to items.

Regarding claim 265 and similarly claim 273 and 279,  the arts above teach the limitations of claim 262, 270, and 278,  However Shah further teaches 

wherein the geographic location values include user-specific information obtained from devices associated with individuals. The geographic values of the zone and determining which zone is based on devices of the courier for example. (See para 0178- At 652, the management server 150 locates couriers associated with courier devices in a zone ) This information is received from courier devices. 

Regarding claim 266 and similarly claim 274 and 280, the arts above teach the limitations of claim 265, 273, and 279, However Shah further teaches
 
Wherein the user-specific information includes GPS coordinates obtained from the devices associated with the individuals. (See para 0178- At 652, the 150 locates couriers associated with courier devices) This information is received from courier devices and includes coordinates seen here (See para 0122- The status update 410 may include the distance 240, the route 245, the EDT 250, and a current courier location indicator 409 (e.g. GPS coordinates) of the courier device 130 a.)

Regarding claim 267 and similarly claim 275 and 281, the arts above teach the limitations of claim 266, 274, and 280, However Shah further teaches

wherein the at least one processor is configured to communicate with the devices associated with the individuals, to receive periodic updates of the GPS coordinates (See para 0122- The status update 410 may include the distance 240, the route 245, the EDT 250, and a current courier location indicator 409 (e.g. GPS coordinates) of the courier device 130 a. The status update 410 may also indicate whether the identifiers 260 a, 260 b, 265 a or 265 b have been entered and verified. The status update 410 may be transmitted constantly to provide real-time traceability of the order 157 a.) 

Even though Shah teaches data structure, it does not teach updating data structure with respect to geographic values. 

However Bills teaches and to update in the data structure
Corresponding geographic location values. (See figure 4, this shows the user can update and save changes that will reflect the updated data structure of task list on the left hand side of figure 4.) Figure 4 shows that location coordinates can be updated. 

Shah and Bills are analogous art because they are from the same problem solving area of completing tasks and resources to fulfill those tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shah’s invention by incorporating the method of Bills because the data/log tab in Shah would be further able to keep record of every location value received in addition to the transaction data. This would be good for the administrator of Shah to be able to see location histories of courier devices, to be able to track performance and efficiency of the couriers. 

In addition, Shah teaches  compare an assigned associated geographic location value to a current geographic location for a particular device of a particular individual associated with a particular item; and re-render a display of a particular graphical element in response to determining that the location of the particular device of the particular individual has changed to a new location. (See para 0056-FIG. 4I illustrates an example of an order status updated in real time using appropriate time stamps and a text description) (See para 0122-The status update 410 may include the distance 240, the route 245, the EDT 250, and a current courier location indicator 409 (e.g. GPS coordinates) of the courier 130 a. The status update 410 may also indicate whether the identifiers 260 a, 260 b, 265 a or 265 b have been entered and verified. The status update 410 may be transmitted constantly to provide real-time traceability of the order 157 a.) (See para 0215-The live order map 980 a may be updated from time to time to show the location of the courier device 986.) The live order map is updated with the courier location. For example, if the courier was at position A (assigned location value) and then went to position B (current location value). The map would compare the two values and determine that the courier changed position, this would allow the map to re-render with the new location of position B. Courier have devices as already taught, which is sending location information. 

Regarding claim 268 and similarly claim 276, the arts above teach the limitations of claim 262 and 270, However Bills further teaches

wherein the common attribute is based on at least one of a priority, due date, or responsible person. (See col. 14-15 In an embodiment, the user may request to view a group of task objects that happen to include the task object stored in block 230. A user may request to view a variety of groups of task objects, including without limitation a group of all task objects stored within a data repository, a group of task objects due by a certain date, a group of task objects within a certain proximity to a location, a group of unassigned task objects, a group of incomplete task objects, or a group of task objects whose members are 

Regarding claim 303, the arts above teach the limitations of claim 262, however Bills further teaches 
wherein rendering the common map with interactive markers associated with the geographically dispersed items includes rendering a size of each of the interactive markers according to a numeric value associated with the geographically dispersed items. (Col. 15-16 For example, different colors or sizes of task icons may be used for different discrete values and/or ranges of values in a task status field) This shows task icons have different sizes, and this is associated with a numerical value. Numerical value of the task status is seen here (Col. 15-16- As another example, a task status field may be set to a numerical value representing a percentage of the task that has been completed) 

Shah and Bills are analogous art because they are from the same problem solving area of completing tasks and resources to fulfill those tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shah’s invention by incorporating the method of Bills because the data/log tab in Shah would be further able to keep record of every location value received in addition to the transaction data. This would be good for the 

Regarding claim 304, the arts above teach the limitations of claim 262, however Bills further teaches 
wherein the at least one processor is further configured to determine the group of the items that share the common geographic location value based on a shared aspect of a geographic location value provided by an associated GPS device. 
(See Col. 14-16- In an embodiment, the user may request to view a group of task objects that happen to include the task object stored in block 230. A user may request to view a variety of groups of task objects, including without limitation a group of, a group of task objects within a certain proximity to a location, Some or all of the task objects within the group may then be presented as icons at their corresponding geographic locations within a map…The graphical user interface may further include controls that allow users to perform a variety of actions with respect to the task objects depicted on the map, such as zooming into specific areas to better see the locations of certain task objects, filtering the group of task objects, viewing a list of task objects, sorting the list of task objects by distance from a location or other criteria, selecting a specific task object, or viewing and/or editing fields of a selected task object.) This shows icons grouped together base done a shared geographic value such as a specific are. These value are provided by a GPS device such as location sensors as seen here (See col. 23-In 1108 generally represent any sensors which may be used to determine information associated with a geographic location, spatial orientation, device movement, or any other information associated with the physical presence of a mobile device 1006, and which may be referred to herein as location data. Location data may include, for example, latitudinal and longitudinal coordinates, elevation measures, cardinal direction information, movement information, etc. For example, location sensors 1108 may comprise a Global Positioning System (GPS) component, motion sensors (e.g., an accelerometer)).

Shah and Bills are analogous art because they are from the same problem solving area of completing tasks and resources to fulfill those tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shah’s invention by incorporating the method of Bills because the data/log tab in Shah would be further able to keep record of every location value received in addition to the transaction data. This would be good for the administrator of Shah to be able to see location histories of courier devices, to be able to track performance and efficiency of the couriers. 

Claim 269, 277 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US20160063435A1) herein Shah in further view of Bills et al. (US9727376B1) herein Bills in further view of Jackson et al. (20180293669) herein Jackson. 

Regarding claim 269 and similarly claim 277, the arts above teach the limitations of claim 262 and 270, However they do not teach 

wherein the second signal is configured to cause on the common map, a consolidated cluster marker, grouping together a series of markers associated with locations proximate each other
Even though Shah teaches a map it doesn’t teach a cluster marker, however Jackson teaches wherein the second signal is configured to cause on the common map, a consolidated cluster marker, grouping together a series of markers associated with locations proximate each other (See para 0075- Icons of map 500 of FIG. 5 are combined by geographic location into cluster 502.) This shows icons/markers are combined to form a cluster marker/icon with respect to a geographic region. 

Shah, Bills, and Jackson are analogous art because they are from the same problem solving area of resources to complete a task/projects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shah’s and Bills invention by incorporating the method of Jackson because the map interfaces of Shah and Bills can incorporate clustering of icons for the geographic area. This would make the map interfaces of Shah and Bills less cluttered and make it easier to read information from the maps. Clustering would also provide better organization of data. This would make the inventions of Shah and Bills more sophisticated.  


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
	Kang et al. (10628002) Discloses systems and methods for generating an interactive user interface data for validating one or more contacts and/or updating actions for an individual.
	Kuulusa et al. (20120304098) Discloses progress indicator platform that determines a plurality of entities associated with performing at least one task. The progress indicator platform determines progress information for performing the at least one task.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683